DETAILED ACTION
This is a first action on the merits, in response to the claims received 10/18/2019. Claims 1-3 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 10/18/2019 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WADA et al, (WADA), (USNO.2019/0039474) in view of SHIRAISHI et al, (SHIRAISHI), (USNO.2013/0300425)
 	As for claim 1, Wada discloses and shows in Figs. 2-3 & 6 a display apparatus which shows a degree of deterioration of a secondary battery (10), the display apparatus comprising: a controller (via 35) configured to calculate the degree of deterioration (via ref’s remaining capacity) of the secondary battery; and a display (36) configured to show the degree of deterioration, the controller being configured to control the display to show a deterioration degree range (abstract, par.[0053,0061-0065,0086]).
Wada discloses all limitations, but differs from the claimed invention because he does not explicitly disclose determine a deterioration degree range with a margin of the calculated degree of deterioration.
Shiraishi discloses determine a deterioration degree (ref’s SOC) range with a margin of the calculated degree of deterioration (par.[0040])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of determine a  providing an accurate estimate (par.[0040]), as taught by Shiraishi.
	As for claim 3, Wada discloses and shows in Figs. 2-3 & 6 vehicle comprising the display apparatus according to claim 1.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WADA et al, (WADA), (USNO.2019/0039474) in view of SHIRAISHI et al, (SHIRAISHI), (USNO.2013/0300425) and further in view of (ARIDOME), (USNO.2016/0049821)
As for claim 2, Wada in combination with Shiraishi discloses all limitations, but differs from the claimed invention because he does not explicitly disclose calculate an SOC difference when the secondary battery is charged from a prescribed SOC to full charge and an amount of electric power used for charging the secondary battery from the prescribed SOC to full charge, and calculate the degree of deterioration based on the SOC difference and the amount of electric power.
Aridome discloses calculate an SOC difference when the secondary battery is charged from a prescribed SOC to full charge and an amount of electric power used for charging the secondary battery from the prescribed SOC to full charge, and calculate the degree of deterioration (ref’s degradation state) based on the SOC difference and the amount of electric power (par.[0062])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of determine a  providing the ability to accurately determine charge capacity (par.[0062]), as taught by Aridome. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859